IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00068-CR
 
Robert Dwayne Jones,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 85th District Court
Brazos County, Texas
Trial Court No. 03-04633-CRF-85
 

MEMORANDUM  Opinion

 




          This is an appeal from an order
revoking Appellant’s bond pending the appeal of a criminal conviction.  Appellant has filed a motion to
withdraw his notice of appeal under Rule of Appellate Procedure 42.2(a).  See
Tex. R. App. P. 42.2(a); McClain
v. State, 17 S.W.3d 310, 311 (Tex. App.CWaco 2000, no pet.) (per curiam).  We have not issued a decision
in this appeal.  Appellant personally signed the motion.  The Clerk of this
Court has sent a duplicate copy to the trial court clerk.  Id. 
Accordingly, the appeal is dismissed.[1]
PER CURIAM
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal
dismissed
Opinion
delivered and filed April 12, 2006
Do not
publish
[CR25]




[1]
          The appeal of Appellant’s
conviction remains pending in cause number 10-05-248-CR.